Case 1:17-cv-06779-WHP Document 27 Filed 11/01/18 Page 1of1

Law Office of Andrew C. Laufer, PLLC

255 West 36t Street, Suite 1104
New York, NY 10018
(212) 422-1020 - phone
(212) 422-1069 - facsimile
E-Mail: alaufer@lauferlawgroup.com

Andrew C. Laufer Of Counsel

Evelyn Jaw Jennifer Cipolla
November 1, 2018

Via ECF

Honorable William H. Pauley
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Williams, et al v. U.S., et al., No. 17 Civ. 6779 (WHP)

Dear Honorable Judge Pauley:

Our office represents the Plaintiff in the referenced matter. As directed by the Court, Plaintiff

submits this letter to offer an update on the status of this action.

We are still awaiting the Kings County Surrogates Court to issue limited letters of
administration on behalf of the guardian of the property for the decedent’s minor children. All
necessary paperwork, including any additional information they requested, have been submitted to
the Surrogates Court several weeks ago. We are still awaiting issuance of these letters,

unfortunately.

At this juncture, we believe we are able to partially amend the complaint as it pertains to the
Bivens cause of action but not the FTCA claim since we believe that claim requires an administrator

to be appointed for the decedent’s estate.

We respectfully request additional time to for the Surrogates Court to issue these letters.

Thank you.

 

Ene:
ACL/
Ce: Jennifer C. Simon, Esq. —- Via ECF
